Exhibit DYNEGY INC. DYNEGY HOLDINGS INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements of Dynegy Inc. (“Dynegy”) and Dynegy Holdings Inc. (“DHI”) are included herein: • Unaudited Pro Forma Condensed Consolidated Balance Sheet as of September 30, 2009; • Unaudited Pro Forma Condensed Consolidated Statement of Operations for the nine months ended September 30, 2009; • Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2008; • Notes to the Unaudited Pro Forma Condensed Consolidated Financial Statements. The above referenced unaudited pro forma condensed consolidated financial statements gives effect to the completion of the previously announced strategic transactions (the “LS Power Transactions”) with LS Power Partners, L.P. and certain of its affiliates (collectively, “LS Power”).At closing, (i) Dynegy sold to LS Power its ownership interests in: Dynegy Arlington Valley, LLC; Griffith Energy LLC; Bridgeport Energy LLC; Rocky Road Power; Tilton Energy LLC; Riverside Generating Company, LLC; Bluegrass Generation Company, L.L.C.; Renaissance Power, L.L.C.; Sandy Creek Services, LLC; and Dynegy Sandy Creek Holdings, LLC and (ii) DHI issued to Adio Bond, LLC, an affiliate of LS Power (“Adio Bond”), $235 million aggregate principal amount of its 7.5 percent Senior Unsecured Notes due 2015 (the “Notes”).At closing, we received (i) approximately $970 million in cash (consisting, in part, of the release of $175 million of restricted cash on our unaudited condensed consolidated balance sheets that was used to support our funding commitment to Sandy Creek and approximately $200 million for the Notes), subject to working capital adjustments,and (ii) 245 million shares of Dynegy’s Class B common stock from LS Power with the remaining 95 million shares of Dynegy’s Class B common stock held by LS Power converted to the same number of shares of Dynegy’s Class A common stock. The unaudited pro forma condensed consolidated financial statements have been prepared by applying pro forma adjustments to the consolidated financial statements included in our Current Report on Form 8-K at Exhibit 99.1 filed with the SEC on November 5, 2009 and the unaudited condensed consolidated financial statements included in our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2009 filed with the SEC on November 5, 2009 (the “2009 Form 10-Q”). The unaudited pro forma condensed consolidated statements of operations reflect the LS Power Transactions, assuming the transactions had been consummated as of January 1, 2008. The unaudited pro forma condensed consolidated balance sheet reflects the LS Power Transactions, assuming the transactions had been consummated as of September 30, 2009. In creating the unaudited pro forma condensed consolidated financial statements, the primary adjustments to the historical financial statements were (i) the removal of the power generation facilities and our equity investment in Sandy Creek sold in the LS Power Transactions, (ii) the receipt of proceeds received in connection with the LS Power Transactions and (iii) the incremental debt and interest expense associated with the Notes issued in connection with the LS Power Transactions. 1 The pro forma adjustments, as described in the notes to the unaudited pro forma condensed consolidated financial statements, are based on currently available information and management believes such adjustments are reasonable, factually supportable and directly attributable to the aforementioned LS Power Transactions. The unaudited pro forma condensed consolidated financial statements are presented for informational purposes only and are not necessarily indicative of operating results or financial position that would have occurred had the LS Power Transactions described above had been completed as of September 30, 2009 (in the case of the unaudited condensed consolidated balance sheet) or as of January 1, 2008 (in the case of the unaudited condensed consolidated statement of operations), nor are they necessarily indicative of future operating results or financial position. 2 DYNEGY INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of September 30, 2009 (in millions) Dynegy Historical(a) Adjustments for LS Power Transactions Pro Forma ASSETS Current Assets Cash and cash equivalents $ 703 $ 945 (c) $ 1,648 Restricted cash and investments 115 — 115 Short-term investments 2 — 2 Accounts receivable, net of allowance for doubtful accounts 253 — 253 Accounts receivable, affiliates 1 — 1 Inventory 157 — 157 Assets from risk-management activities 927 — 927 Deferred income taxes 4 — 4 Prepayments and other current assets 339 — 339 Assets held for sale 1,273 (1,273 ) (b) — Total Current Assets 3,774 (328 ) 3,446 Property, Plant and Equipment 8,895 — 8,895 Accumulated depreciation (1,880 ) — (1,880 ) Property, Plant and Equipment, Net 7,015 — 7,015 Other Assets Restricted cash and investments 1,164 (275 ) (d) 889 Assets from risk-management activities 295 — 295 Intangible assets 399 — 399 Long-term accounts receivable, affiliate 8 (8 ) (b) — Other long-term assets 369 — 369 Total Assets $ 13,024 $ (611 ) $ 12,413 See the notes to unaudited pro forma condensed consolidated financial statements. 3 DYNEGY INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of September 30, 2009 (in millions) Dynegy Historical(a) Adjustments for LS Power Transactions Pro Forma LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 231 $ — $ 231 Accrued interest 124 — 124 Accrued liabilities and other current liabilities 149 (2 ) (b) 147 Liabilities from risk-management activities 834 — 834 Notes payable and current portion of long-term debt 65 — 65 Deferred income taxes 8 — 8 Liabilities associated with assets held for sale 31 (31 ) (b) — Total Current Liabilities 1,442 (33 ) 1,409 Long-term debt 5,928 212 (e) 6,140 Long-term debt to affiliates 200 — 200 Long-Term Debt 6,128 212 6,340 (i) Other Liabilities Liabilities from risk-management activities 313 — 313 Deferred income taxes 945 (41 ) (f) 904 Other long-term liabilities 451 (63 ) (b) 388 Total Liabilities 9,279 75 9,354 Stockholders’ Equity Common stock, Class A 5 1 (g) 6 Common stock, Class B 3 (3 ) (h) — Additional paid-in capital 6,494 (623 ) (i) 5,871 Subscriptions receivable (2 ) — (2 ) Accumulated other comprehensive loss, net of tax (179 ) 21 (b) (158 ) Accumulated deficit (2,582 ) (82 ) (2,664 ) Treasury stock (71 ) — (71 ) Total Dynegy Inc. Stockholders’ Equity 3,668 (686 ) 2,982 Noncontrolling interests 77 — 77 Total Stockholders’ Equity 3,745 (686 ) 3,059 Total Liabilities and Stockholders’ Equity $ 13,024 $ (611 ) $ 12,413 See the notes to unaudited pro forma condensed consolidated financial statements. 4 DYNEGY INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Nine Months Ended September 30, 2009 (in millions, except per share data) Dynegy Historical(j) Adjustments for LS Power Transactions Pro Forma Revenues $ 2,027 $ (170 ) (l) $ 1,857 Cost of sales (927 ) 94 (l) (833 ) Operating and maintenance expense, exclusive of depreciation shown separately below (373 ) 23 (l) (350 ) Depreciation and amortization expense (258 ) 24 (l) (234 ) Goodwill impairments (433 ) — (433 ) Impairment and other charges (535 ) 326 (l) (209 ) General and administrative expenses (125 ) — (125 ) Operating loss (624 ) 297 (327 ) Earnings from unconsolidated investments 13 (12 ) (l) 1 Interest expense (311 ) (16 ) (m) (327 ) Other income and expense, net 10 (2 ) (l) 8 Loss from continuing operations before income taxes (912 ) 267 (645 ) Income tax benefit 147 (44 ) (n) 103 Loss from continuing operations $ (765 ) $ 223 $ (542 ) Loss per Share Basic loss per share from continuing operations attributable to Dynegy Inc. common stockholders $ (0.89 ) $ (0.88 ) Diluted loss per share from continuing operations attributable to Dynegy Inc. common stockholders $ (0.89 ) $ (0.88 ) Basic shares outstanding 842 597 Diluted shares outstanding 845 600 See the notes to unaudited pro forma condensed consolidated financial statements. 5 DYNEGY INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2008 (in millions, except per share data) Dynegy Historical(k) Adjustments for LS Power Transactions Pro Forma Revenues $ 3,324 $ (326 ) (l) $ 2,998 Cost of sales (1,693 ) 229 (l) (1,464 ) Operating and maintenance expense, exclusive of depreciation shown separately below (466 ) 35 (l) (431 ) Depreciation and amortization expense (346 ) 32 (l) (314 ) Gain on sale of assets, net 82 — 82 General and administrative expenses (157 ) — (157 ) Operating income 744 (30 ) 714 Loss from unconsolidated investments (123 ) 40 (l) (83 ) Interest expense (427 ) (21 ) (m) (448 ) Other income and expense, net 84 (7 ) (l) 77 Income from continuing operations before income taxes 278 (18 ) 260 Income tax expense (90 ) 6 (n) (84 ) Income from continuing operations $ 188 $ (12 ) $ 176 Earningsper Share Basic earnings per share from continuing operations attributable to Dynegy Inc. common stockholders $ 0.23 $ 0.30 Diluted earnings per share from continuing operations attributable to Dynegy Inc. common stockholders $ 0.23 $ 0.30 Basic shares outstanding 840 595 Diluted shares outstanding 842 597 See the notes to unaudited pro forma condensed consolidated financial statements. 6 DYNEGY INC. NOTES TO THE UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (a) Dynegy Historical—represents Dynegy’s historical unaudited condensed consolidated balance sheet derived from the Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2009 as filed on November 5, 2009. (b) Divested Assets—represents the elimination of historical amounts of assets, liabilities and equity of the divested assets to reflect the pro forma effect of the sale of these assets to LS Power. (c) Cash and Cash Equivalents—represents the net cash proceeds from the LS Power Transactions as follows: Cash receipt from LS Power $ 650 Release of restricted cash (see Note (d) below) 175 Notes issuance to Adio Bond 200 Proceeds before adjustments for working capital and transaction costs 1,025 Transaction costs (22 ) Working capital adjustments (58 ) Net proceeds $ 945 (d) Restricted Cash and Investments—represents the release of $275 million of restricted cash previously posted in support of DHI’s equity commitment to Sandy Creek, of which $175 million is included in the proceeds noted in (c) above.The remaining $100 million was included in the assets sold in the LS Power Transactions. (e) Long-Term Debt—represents the fair value at September 30, 2009 of the debt incurred in connection with the LS Power Transactions consisting of $235 million of Senior Unsecured Notes due (f) Deferred Income Taxes—represents the adjustments required to record the estimated difference between the tax basis and the book basis of current assets and liabilities subsequent to the sale to LS Power. (g) Common Stock, Class A—represents the par value of the remaining 95 million shares held by LS Power subsequent to the LS Power Transactions.The shares were converted from Class B shares to Class A shares upon closing. (h) Common Stock, Class B—represents the removal of the par value of the 340 million shares of Class B shares of stock held by LS Power.Dynegy received and retired 245 million shares in connection with the LS Power Transactions.The remaining 95 million shares held by LS Power were converted to Class A shares upon closing. (i) Additional paid-in capital—represents the difference in the fair value at September 30, 2009 and the par value of the shares received in the LS Power Transactions.The repurchased shares were not recorded to treasury stock because the shares were retired. (j) Dynegy Historical—represents Dynegy’s historical unaudited condensed consolidated statement of operations for the nine months ended September 30, 2009 from the Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2009 filed on November 5, 2009. (k) Dynegy Historical—represents Dynegy’s historical audited consolidated statement of operations for the fiscal year ended December 31, 2008, as derived from the Current Report on Form 8-K at Exhibit 99.1as filed on November 5, 2009. (l) Divested Assets—represents the elimination of historical operations of the divested assets that were not classified as discontinued operations in our historical unaudited consolidated statements of operations to reflect the pro forma effect of the sale of these assets to LS Power. Please see Note 2 – Dispositions and Discontinued Operations in the Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 as filed on November 5, 2009. 7 (m) Interest Expense—represents interest expense, including amortization of the original issue discount, of $21 million for the year ended December 31, 2008 and $16 million for the nine months ended September 30, 2009 resulting from the increase in debt to reflect the issuance of the $235 million of Senior Unsecured Notes due 2015 which were issued in connection with the LS Power Transactions. (n) Income Tax Benefit (Expense)—represents the pro forma tax effect of the above adjustments based on historical rates of approximately 16 percent and 32 percent for the nine months ended September 30, 2009 and the year ended December 31, 2008, respectively. 8 DYNEGY HOLDINGS INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of September 30, 2009 (in millions) DHI Historical(a) Adjustments for LS Power Transactions Pro Forma ASSETS Current Assets Cash and cash equivalents $ 519 $ 1,075 (c) $ 1,594 Restricted cash and investments 115 — 115 Short-term investments 2 — 2 Accounts receivable, net of allowance for doubtful accounts 255 — 255 Accounts receivable, affiliates 1 — 1 Inventory 157 — 157 Assets from risk-management activities 927 — 927 Deferred income taxes 4 — 4 Prepayments and other current assets 340 — 340 Assets held for sale 1,273 (1,273 ) (b) — Total Current Assets 3,593 (198 ) 3,395 Property, Plant and Equipment 8,895 — 8,895 Accumulated depreciation (1,880 ) — (1,880 ) Property, Plant and Equipment, Net 7,015 — 7,015 Other Assets Restricted cash and investments 1,164 (275 ) (d) 889 Assets from risk-management activities 295 — 295 Intangible assets 399 — 399 Long-term accounts receivable, affiliate 8 (8 ) (b) — Other long-term assets 368 — 368 Total Assets $ 12,842 $ (481 ) $ 12,361 See the notes to unaudited pro forma condensed consolidated financial statements. 9 DYNEGY HOLDINGS INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of September 30, 2009 (in millions) DHI Historical(a) Adjustments for LS Power Transactions Pro Forma LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 231 $ — $ 231 Accrued interest 124 — 124 Accrued liabilities and other current liabilities 147 (2 ) (b) 145 Liabilities from risk-management activities 834 — 834 Notes payable and current portion of long-term debt 65 — 65 Deferred income taxes 10 — 10 Liabilities associated with assets held for sale 31 (31 ) (b) — Total Current Liabilities 1,442 (33 ) 1,409 Long-term debt 5,928 212 (e) 6,140 Long-term debt to affiliates 200 — 200 Long-Term Debt 6,128 212 6,340 Other Liabilities Liabilities from risk-management activities 313 — 313 Deferred income taxes 808 (41 ) (f) 767 Other long-term liabilities 451 (63 ) (b) 388 Total Liabilities 9,142 75 9,217 Stockholders’ Equity Capital stock, $1 par value — — — Additional paid-in capital 5,545 (410 ) (g) 5,135 Affiliate receivable (823 ) (85 ) (h) (908 ) Accumulated other comprehensive loss, net of tax (179 ) 21 (b) (158 ) Accumulated deficit (920 ) (82 ) (1,002 ) Total Dynegy Holdings Inc. Stockholder’s Equity 3,623 (556 ) 3,067 Noncontrolling interests 77 — 77 Total Stockholders’ Equity 3,700 (556 ) 3,144 Total Liabilities and Stockholders’ Equity $ 12,842 $ (481 ) $ 12,361 See the notes to unaudited pro forma condensed consolidated financial statements. 10 DYNEGY HOLDINGS INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Nine Months Ended September 30, 2009 (in millions) DHI Historical(i) Adjustments for LS Power Transactions Pro Forma Revenues $ 2,027 $ (170 ) (k) $ 1,857 Cost of sales (927 ) 94 (k) (833 ) Operating and maintenance expense, exclusive of depreciation shown separately below (375 ) 23 (k) (352 ) Depreciation and amortization expense (258 ) 24 (k) (234 ) Goodwill impairments (433 ) — (433 ) Impairment and other charges (535 ) 326 (k) (209 ) General and administrative expenses (125 ) — (125 ) Operating loss (626 ) 297 (329 ) Earnings from unconsolidated investments 12 (12 ) (k) — Interest expense (311 ) (16 ) (l) (327 ) Other income and expense, net 9 (2 ) (k) 7 Loss from continuing operations before income taxes (916 ) 267 (649 ) Income tax benefit 152 (44 ) (m) 108 Loss from continuing operations $ (764 ) $ 223 $ (541 ) See the notes to unaudited pro forma condensed consolidated financial statements. 11 DYNEGY HOLDINGS INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2008 (in millions) DHI Historical(j) Adjustments for LS Power Transactions Pro Forma Revenues $ 3,324 $ (326 ) (k) $ 2,998 Cost of sales (1,693 ) 229 (k) (1,464 ) Operating and maintenance expense, exclusive of depreciation shown separately below (466 ) 35 (k) (431 ) Depreciation and amortization expense (346 ) 32 (k) (314 ) Gain on sale of assets, net 82 — 82 General and administrative expenses (157 ) — (157 ) Operating income 744 (30 ) 714 Loss from unconsolidated investments (40 ) 40 (k) — Interest expense (427 ) (21 ) (l) (448 ) Other income and expense, net 83 (7 ) (k) 76 Income from continuing operations before income taxes 360 (18 ) 342 Income tax expense (138 ) 6 (m) (132 ) Income from continuing operations $ 222 $ (12 ) $ 210 See the notes to unaudited pro forma condensed consolidated financial statements. 12 DYNEGY HOLDINGS INC. NOTES TO THE UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (a) DHI Historical—represents DHI’s historical unaudited condensed consolidated balance sheet derived from the Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2009 as filed on November 5, 2009. (b) Divested Assets—represents the elimination of historical amounts of assets, liabilities and equity of the divested assets to reflect the pro forma effect of the sale of these assets to LS Power. (c) Cash and Cash Equivalents—represents the net cash proceeds from the LS Power Transactions as follows: Cash receipt from LS Power $ 650 Release of restricted cash (see Note (d) below) 175 Notes issuance to Adio Bond 200 Proceeds before adjustments 1,025 Dividend to Dynegy Inc. (see Note (g) below) (410 ) Additional cash received from LS Power 540 Transaction costs (22 ) Working capital adjustments (58 ) Net proceeds $ 1,075 (d) Restricted Cash and Investments—represents the release of $275 million of restricted cash previously posted in support of DHI’s equity commitment to Sandy Creek, of which $175 million is included in the proceeds as noted in (c) above.The remaining $100 million was included in the assets sold in the LS Power Transactions. (e) Long-Term Debt—represents the fair value at September 30, 2009 of the debt incurred in connection with the LS Power Transactions consisting of $235 million of Senior Unsecured Notes due (f) Deferred Income Taxes—represents the adjustments required to record the estimated difference between the tax basis and the book basis of current assets and liabilities subsequent to the sale to LS
